—Judgment, Supreme *318Court, New York County (Alfred Donati, J.), rendered September 21, 1993, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The description of defendant broadcast over the police radio as testified to by the sending officer, which included defendant’s sex, race, height, two distinctive pieces of clothing, and location, was sufficient to justify the receiving officer’s detention of defendant for a showup identification. Concur—Rosenberger, J. P., Rubin, Ross, Nardelli and Mazzarelli, JJ.